Case 1:19-cv-01016-CMH-MSN Document 53 Filed 09/27/19 Page 1 of 1 PageID# 518




                               ** CIVIL MINUTES **

 Date: 09/27/2019                                     Judge: Hilton
                                                      Reporter: J. Egal
 Time: 10:23 am – 10:26 am

 Civil Action Number: 1:19-cv-01016


                                    PATEL v. FDIC et al

                    Counsel for Plaintiff:    Counsel for Defendant:
                    Pro Se                    Edward Lee Isler
                                              Micah Ephram Ticatch

 Non-Appearance of Pro Se Plaintiff and Appearance of Counsel for Deft Icf Incorporated,
 LLC.

 Matter on for:

 [42] Defendant’s MOTION to Dismiss.

 Taken under Advisement and Order to follow.
